Ames, J.
It appears from the bill of exceptions that the front room occupied by the defendant was used as a grocery, which we must suppose was a place of public resort; and that *30the kitchen, in and under which the liquors were found, was also occupied by him, and was immediately in the rear of the grocery. The circumstances under which the liquors were found, and the fact that they were apparently concealed, and also the finding of a measure, tunnel and glasses, were proper for the consideration of the jury, as tending to indicate guilt.. It is impossible to say that there was no evidence to authorize the verdict. Commonwealth v. Pierce, 107 Mass. 487. Commonwealth v. Doe, 108 Mass. 418. Exceptions overruled.